Concurring Opinion by
Judge Doyle,
April 19, 1984:
In their Petition for Review, the Consumer Party and other petitioners have pleaded a violation only of Article III, Section 27 by the specific provisions of the legislation which increased the legislators’ expense allowance by $5,000.00. To the challenge of *621respondents that Section 27 of Article III is not applicable to members of the General Assembly, the petitioners accede,1 but argue in return that Article II, Section 8 is applicable and constitutionally would prohibit any such additional allowance.
The compensation of members of the Legislature is provided for in Article II of the Constitution, and while Article III, Section 27 is inapposite,2 the same reasoning regarding salary and other expense allowances should pertain. Since I agree with the reasoning of the majority based on the precedent of oases dealing with “public officers” under Article III, I concur in the conclusion in this regard reached by the majority.

 Footnote 13 of petitioners’ brief states, “Respondents argue that petitioners erroneously were relying on Section 27 of Article III. Petitioners hereby accept respondents’ view of the controlling constitutional provision eliminating this issue from the case.”


 See Snyder v. Barber, 378 Pa. 377, 106 A.2 410 (1954) (prohibition of Article III, Section 27 does not apply to members of the Legislature since their compensation is treated in Article II); Commonwealth v. Mathues, 210 Pa. 372, 59 A. 961 (1904) (prohibition does not apply to judiciary since its compensation is treated in Article V).